           Case 1:19-cr-10080-NMG Document 1215 Filed 05/20/20 Page 1 of 16



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS




    UNITED STATES OF AMERICA

    v.
                                                                    Case No. 1:19-CR-10080-NMG
    DAVID SIDOO, et al.,

                    Defendants.




         DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO SEVER PURSUANT TO
             FEDERAL RULES OF CRIMINAL PROCEDURE 12(B)(3)(D) AND 14

           Federal Rule of Criminal Procedure 14, like Rule 8(b), serves to protect a criminal

defendant’s constitutional right to a fair trial by placing limits on whom the government can force

to stand trial together. See Zafiro v. United States, 506 U.S. 534, 540 (1993). No matter the burden

on the government’s resources, defendants must be afforded separate trials if a joint trial would

substantially prejudice this fundamental constitutional right. See id. In this case, for its own

purposes, the government seeks to sweep these rights under the rug for all defendants. The

government contends that because it has charged the defendants in a conspiracy, the Court is

divested of its role to ensure due process and should simply do the government’s bidding without

any analysis of the fairness or prejudice to the defendants.1

           To justify subjecting the defendants to the two proposed group trials, and to avoid the


1
 The government has systematically worked to deprive the defendants of their constitutional rights throughout this
prosecution, as articulated in detail in the Memorandum in Support of Douglas Hodge’s Motion Pursuant to 28
U.S.C. §§ 2255 to Set Aside His Plea, in Part, and for Re-Sentencing on the Remaining Count of Conviction (ECF
No. 1144), and the Defendants’ Memorandum of Law in Support of Their Motion to Dismiss Indictment with
Prejudice or, in the Alternative, for Suppression of Evidence Based on Governmental Misconduct and for Discovery
and An Evidentiary Hearing (ECF No. 972).

                                                        1
       Case 1:19-cr-10080-NMG Document 1215 Filed 05/20/20 Page 2 of 16



highly prejudicial and inefficient result of a series of disconnected mini-trials within each of these

proceedings, there has to be one, overarching conspiracy among the defendants with some

common proof that bears upon more than one non-married defendant’s guilt or innocence. The

absence of allegations in the Fourth Superseding Indictment (the “Indictment”) sufficient to

support a single conspiracy is the topic of other motions. See, e.g., ECF No. 1031. This motion is

about the evidence. Individual defendants—even if charged together—must be tried separately if

there is a serious risk that in a joint trial, there will be evidence that is inadmissible against and

unduly prejudicial to some of the defendants. See Zafiro, 506 U.S. at 539. Joint trials where

evidence is admissible against one or two defendants but not against others present a substantial

risk of prejudicial spillover, which can result in the impermissible “transference of guilt” from one

defendant to another. See United States v. Sutherland, 929 F.2d 765, 773 (1st Cir. 1991). Indeed,

the government concedes that “evidence of one defendant’s guilt cannot be used to convict

another.” ECF No. 1136 (Opp.) at 7.

       The government’s entire theory of the case—and the only way it can justify trying any of

these defendants together—rests on its contention that the defendants “engag[ed] in a single

conspiracy with a common goal.” Opp. at 2. It contends that the defendants’ distinct conduct is

simply “different means of executing the same scheme.” Id. at 7. Their independent and

disconnected goals become a common goal. Since the government superseded its indictment of

David Sidoo to tack on all of the remaining defendants, the defendants have challenged the

government’s contention that a single conspiracy that satisfies the requirements for a hub-and-

spoke conspiracy under Kotteakos v. United States, 328 U.S. 750 (1946), has been adequately

alleged, or could be proven at trial.

       In their Motion to Sever, the defendants informed the Court that in the vast amount of



                                                  2
         Case 1:19-cr-10080-NMG Document 1215 Filed 05/20/20 Page 3 of 16



materials now disclosed, the government has not produced even “the slightest factual support

necessary to establish one overarching, single conspiracy among the defendants,” and that

“[c]ounsel for defendants cannot identify a single fact or common piece of evidence the

government could admit, beyond some involvement with Singer, that would be relevant to the acts

of all of the parent-defendants who are to be tried together in either group.” ECF No. 1034 at 5. In

response, the government offers nothing but empty promises and general references to evidence

that might be relevant in a trial of Rick Singer, but is not relevant to the trials of these defendants.

There cannot be a single, overarching conspiracy simply because the government says so.

         The government will not be able to introduce evidence at trial that connects these

defendants into an overarching conspiracy. Instead, the proposed joint trials will consist of

evidence admissible as to only one defendant and not as to any others. These trials will not only

be highly prejudicial to all of the defendants, but also entirely inefficient, requiring objections from

six or more attorneys to every document introduced and resulting in potentially days of trial

devoted to only one defendant at a time. The government’s opposition all but concedes that there

must be a single conspiracy in order for joint trials to be efficient and not unduly prejudicial. But

nothing in its opposition to severance or any other motion provides sufficient assurance of a single

conspiracy. The government’s position is essentially: “it’s a conspiracy because we say so –

nothing more to see here.” But as outlined in the defendants’ motion to dismiss (ECF No. 1031),

the government has not properly alleged a conspiracy, there is no proof of a single conspiracy and

virtually no overlapping evidence among the defendants. This risk therefore of prejudice to these

defendants warrants severance.2


2
 A thorough assessment of the legal and factual issues relevant to severance is premature as the government is still
producing discovery. The most recent production was sent on May 18, 2020, two days before this filing. The
government continues to produce exculpatory information to the defendants, and the defendants thus do not have a
complete picture yet of how each of their cases measures up against that of their co-defendants. The defendants

                                                          3
         Case 1:19-cr-10080-NMG Document 1215 Filed 05/20/20 Page 4 of 16



    I.       The Government’s Legal Argument Against Severance Is Premised on the
             Unprovable Existence of a Single Overarching, Conspiracy

         The government relies primarily on four cases to contend that severance is not appropriate

here. Each of these cases is distinguishable because there was no argument in those cases that the

defendants did not know each other, or that they participated in multiple conspiracies (if any) as

opposed to a single one.

         In United States v. Babich, No. 16-cr-10343-ADB, 2019 U.S. Dist. LEXIS 4509, at *3 (D.

Mass. Jan. 10, 2019), there was no dispute that the defendants knew each other, and no claim for

purposes of severance that there were multiple, distinct conspiracies. Babich involved a RICO

conspiracy in which the defendants held executive management positions at the same

pharmaceutical company that was alleged to be the enterprise underlying the RICO conspiracy. Id.

The defendant seeking severance did not argue that there were multiple conspiracies—she argued

merely that because she participated in only one part of the conspiracy, she would be prejudiced

by evidence otherwise admissible against her as a co-defendant regarding a different part of the

conspiracy in which she did not participate. Id. at *8-9. Here, the defendants challenge the

admissibility of evidence relevant to each defendant against any other non-spouse defendant,

because the government has not alleged and has not produced any evidence with which it can

prove the existence of a single, overarching conspiracy encompassing all of the defendants.

         In United States v. DeNunzio, No. 14-cr-10284-NMG, 2015 U.S. Dist. LEXIS 62092, at

*8-9 (D. Mass. May 12, 2014), there was also no dispute that the defendants knew each other, and

no claim for purposes of severance that there were multiple, separate conspiracies. The defendants

seeking severance did not argue that they were not part of the same conspiracy with the third



reserve their rights, collectively and individually, to seek severance at a later stage, once they have received and had
an opportunity to review all of the government’s productions, and have more fully developed their defenses.

                                                           4
       Case 1:19-cr-10080-NMG Document 1215 Filed 05/20/20 Page 5 of 16



defendant from whom they wanted separate trials, but rather that certain out-of-court statements

made by the third defendant (Lightbody) to and by an unindicted co-conspirator were not made in

furtherance of the conspiracy and were inadmissible against them. This Court in DeNunzio was

not required to determine whether there would be any evidence to establish a conspiracy amongst

the defendants in the first place. Instead, the Court concluded that the conversations at issue

between the third defendant and the unindicted co-conspirator, even if he was not a co-conspirator,

were admissible against the moving defendants under Rule 801(d)(2)(E). Id. at *10-13. DeNunzio

is further distinguishable because that case involved only three defendants set to be tried together,

not eight, and thus did not present the same concerns regarding jury confusion in keeping the

admissibility of evidence straight. Here, in contrast, trying six or eight defendants whom the

government cannot even prove are co-conspirators could “prevent the jury from making a reliable

judgment about guilt or innocence,” leading the jury “to conclude that a defendant was guilty”

based on “evidence of a codefendant’s wrongdoing.” See Zafiro, 506 U.S. at 539.

       In United States v. Flores-Rivera, 56 F.3d 319, 325 (1st Cir. 1995), the defendant sought

severance because he would be prejudiced by being prosecuted alongside major conspirators when

he was just a minor participant whose role in the alleged conspiracy was significantly less than

that of his co-defendants. As with Babich and DeNunzio, there was no argument for purposes of

severance that there were multiple conspiracies, and thus that the co-defendants’ statements could

not be used against the moving defendant. Here, in contrast, the defendants are not arguing, at this

stage, that any one of them is more or less culpable than the others—they are arguing that they did

not conspire together at all. If they conspired with anyone, it was not with each other.

       Finally, the government relies on United States v. O’Bryant, 998 F.2d 21 (1st Cir. 1993),

for the proposition that severance is not required “[e]ven where large amounts of testimony are



                                                 5
         Case 1:19-cr-10080-NMG Document 1215 Filed 05/20/20 Page 6 of 16



irrelevant to one defendant, or where one defendant’s involvement in an overall agreement is far

less than the involvement of others.” Opp. at 7-8 (citing O’Bryant, 998 F.2d at 26 (quoting United

States v. Boylan, 898 F.2d 230, 246 (1st Cir. 1990))). Yet again, the government relies on a case

in which there was no argument that there were multiple conspiracies that would limit the

relevance and admissibility of evidence as to individual defendants against others.

   II.      The Government’s Promises of “Overlapping Evidence” Ignore the Entirely
            Individualized Evidence That Would Be Required to Show That the Defendants
            Had the Requisite Knowledge and Intent to Join Any Conspiracy and to Commit
            the Charged Crimes

         The government criticizes the defendants’ severance request as “speculative, vague, and

unsupported,” but it is the government’s opposition that reeks of those qualities. See Opp. at 4.

The government bears the burden of proving a single conspiracy, and therefore it is on the

government to show this Court what if any evidentiary overlap there is across defendants bearing

upon their participation in this single conspiracy. But the government has not done so even in

broad terms, let alone with any specificity. This lack of common evidence is most evident in the

requirements of knowledge and intent (prerequisites for any conspiracy participation) and

interdependence (necessary to establish one as opposed to several conspiracies).

         For any conspiracy charge, “the government must prove that the defendant intended to

agree with his co-conspirators to commit the substantive offense and intended to commit that

offense.” United States v. Franco-Santiago, 681 F.3d 1, 8-9 (1st Cir. 2012). Such an agreement

“requires knowledge of what is being agreed to.” Id. at 9; see United States v. Monserrate-Valentin,

729 F.3d 31, 43 (1st Cir. 2013) (“If the government fails to adduce sufficient proof as to the

knowledge element, the defendant will not be ‘automatically’ held liable for the acts of the criminal

conspiracy which he could not foresee.”).         Moreover, each individual defendant’s willful

agreement to join the agreement must be based on “evidence of his or her own words or actions.”


                                                 6
       Case 1:19-cr-10080-NMG Document 1215 Filed 05/20/20 Page 7 of 16



United States v. Guevara, 706 F.3d 38, 44 (1st Cir. 2013).

       Each defendant’s knowledge and intent are also relevant to the determination of whether

there is a single conspiracy or multiple ones. “[E]ach defendant’s state of mind, and not his mere

participation in some branch of the venture, is key” to establishing interdependence, a prerequisite

to proving a single conspiracy. Franco-Santiago, 681 F.3d at 11 (citation omitted). Each defendant

must know specifically that his or her participation in one branch of the scheme was “necessary or

advantageous to the success of another aspect of the scheme.” Id. (citation omitted). In other words,

“the spoke defendant [must have known] about and agreed to join any larger overarching

conspiracy.” Id. (citing United States v. Huff, 609 F.3d 1240, 1244 (11th Cir. 2010)); see United

States v. Morrow, 39 F.3d 1228, 1234 (1st Cir. 1994). Even if the defendants are all part of a

single conspiracy, the government will need to show that each defendant knew about the

components of the scheme in which she played no part (on a macro level, the test-taking scheme

or the athletic recruitment scheme), and believed that the success of her alleged activity with Singer

to get her own child into college “likely depended” on each other defendant’s alleged activity with

Singer to get his own child into college. See United States v. Dellosantos, 649 F.3d 109, 119 (1st

Cir. 2011); United States v. Glenn, 828 F.2d 855, 859 (1st Cir. 1987).

       The government has not pointed to or produced any such evidence. Based on defense

counsel’s review of the government’s voluminous productions to date, there do not appear to be

any documents, recordings, or other materials showing that any two non-married defendants acted

in concert with one another to commit any of the charged offenses; that any defendant believed or

understood that his or her efforts to gain admittance to college for his or her child as charged were

in any way dependent upon the success of the efforts of any co-defendant in assisting their children

in seeking college admission; or that any defendant believed or understood that he or she, or his



                                                  7
       Case 1:19-cr-10080-NMG Document 1215 Filed 05/20/20 Page 8 of 16



or her child, benefitted in any way from the actions of any of the other co-defendants. In fact, the

opposite appears to be true: Singer repeatedly pressured prospective clients by telling them that

what he was offering was a limited commodity, indicating that it was a competition for his services,

not a rising tide that lifts all boats. There was no common goal shared by all of these parents to get

their children into schools. Each defendant had a single goal with respect to their own child and

had no interest in the admission of any other defendant’s child.

       Instead of pointing to even a single piece of evidence that would connect the defendants

together in any meaningful way, in its opposition to the defendants’ Motion the government

summarily assures the Court that it will prove the single conspiracy it has alleged with

“voluminous, and overlapping, documentary and audio evidence.” Opp. at 3. But the government

provides no specifics regarding what this purported overlapping evidence is. The government

broadly states that it will offer “[i]ntercepted and consensually recorded calls among Singer and

his co-conspirators” against all the defendants “to prove the existence, nature and scope of the

charged conspiracy,” Opp. at 7, but, as described above, defense counsel have not identified any

calls that would be probative of any individual defendant’s knowledge of any other defendant’s

specific participation in Singer’s schemes. What any other defendant said during one of his or her

calls with Singer about their own child is entirely irrelevant to what Elisabeth Kimmel, or any

other defendant, knew about Singer’s operations and allegedly agreed to participate in. Even if

hypothetically the general tenor of conversations between another defendant and Singer were

reminiscent of, for example, conversations between Mrs. Kimmel and Singer, “[m]ere similarity

of conduct” does not establish the existence of a conspiracy. See, e.g., Guevara, 706 F.3d at 44.

That defendant’s conversation with Singer is not probative of anything that Mrs. Kimmel did or

knew; nor is the evidence of any other defendant’s actions or knowledge any more relevant.



                                                  8
       Case 1:19-cr-10080-NMG Document 1215 Filed 05/20/20 Page 9 of 16



       Next, the government states generally that “[m]ultiple cooperating witnesses will testify in

both trials about the existence and nature of the conspiracy, and the nature of cooperating witness

Rick Singer’s college counseling business.” Id. Although the government asserts that these

witnesses will testify about “how participants came to be involved in [the conspiracy], and what

their respective roles were,” the government says nothing about whether these witnesses will

testify as to each defendant’s knowledge of and intent to agree to the overarching conspiracy. See

id. That is because they can’t. The government has not produced any evidence that, for example,

any other parent-defendant knew or ever even spoke with Mrs. Kimmel; there is no scenario in

which such a witness could testify to Mrs. Kimmel’s intent. Nor could any agent introduce any

documentary evidence that bears upon any two defendants’ knowledge or state of mind regarding

Singer’s operations, based on defense counsel’s review to date of the materials the government

has produced.

       Later, the government contends that “[v]irtually all of the evidence the government

introduces to prove the existence, nature, scope, operation, and membership of those conspiracies

will be relevant and independently admissible against each of the defendants.” Opp. at 5. But the

evidence the government describes does not bear upon what will be the central issue in the trials -

any of the defendants’ knowledge or intent at all, or their understanding of whether any of the

components of the alleged single scheme were “necessary or advantageous to the success of

another aspect of the scheme.” Franco-Santiago, 681 F.3d at 11. Instead, it pertains only to what

Singer, the colleges and universities, and the testing administrators were up to: “USC’s admissions

and athletic recruitment process,” “Singer and his operation,” and “the nature and operation of

standardized college entrance exams.” Opp. at 6-7. Such evidence would be admissible to show

how Singer committed his crimes and is not relevant to the knowledge or intent of the parents.



                                                9
       Case 1:19-cr-10080-NMG Document 1215 Filed 05/20/20 Page 10 of 16



        What will these two trials look like in reality? As but one example, in the second trial, the

government will need to show that Mrs. Kimmel, who allegedly participated in Singer’s athletic

recruitment scheme, believed that the success of her participation in that scheme depended upon

the success of an entirely different arm of Singer’s operation: the test-taking scheme.3 The

government has not pointed to any evidence—because it has none—that Mrs. Kimmel had any

knowledge about Singer’s test-taking operations, let alone any belief that Singer’s entirely separate

operation for the benefit of someone else’s child might facilitate Mrs. Kimmel’s child’s admission.

Nor has the government produced or pointed to any evidence that Mrs. Kimmel knew of any of

the other defendants with whom she is scheduled to stand trial, or knew that any of them worked

with Singer to obtain certain test scores on standardized exams for their children. There is no fact

witness, other than possibly Singer himself, who can testify about Mrs. Kimmel’s state of mind,

knowledge, or intent, who can also testify to that of the defendants alleged to have engaged in the

test-taking scheme with Singer. And there is no witness who could testify that there is any

connection between the defendants.

        In the second trial, then, the jury will be bombarded with critical evidence regarding each

of the six defendants that relates to only that one defendant (or two, in the case of the Colburns).

It will be distracted by regular requests by five attorneys for limiting instructions to be sure the

jury knows that testimony or documents or audio recordings do not apply to the other five

defendants. Moreover, the jury will listen to evidence regarding the test-taking scheme that has

absolutely nothing to do with defendants like Mrs. Kimmel—evidence that is highly prejudicial




3
 In the second group, scheduled for trial in January 2021, three defendants are alleged to have participated in
Singer’s test-taking scheme, three defendants are alleged to have participated in Singer’s athletic recruitment
scheme, and two defendants are alleged to have participated in both schemes. Of the defendants who are alleged to
have participated in Singer’s athletic recruitment scheme, one, Mrs. Kimmel, is alleged to have done so at
Georgetown University in addition to University of Southern California.

                                                        10
        Case 1:19-cr-10080-NMG Document 1215 Filed 05/20/20 Page 11 of 16



given that the government seeks to frame the defendants as all being guilty of the same conduct

despite using entirely different means. In short, there will be no overlap in the evidence necessary

to determine if each individual defendant in that trial is, or is not, guilty of the crimes charged, but

there will be ample opportunity for the jury to reach an improper conclusion based on days of

evidence irrelevant to the majority of the defendants. The same is true of the first trial, in which

each defendant will be prejudiced by significant evidence relevant only to another defendant. In

that first trial with eight different defendants, the need for constant interruption and precise limiting

instructions will result in even greater disruption and a high likelihood of jury confusion and

prejudice.4

         Most problematically, without the necessary state-of-mind evidence, the government

cannot prove interdependence. And without interdependence, the government’s theory of a single

conspiracy fails. Moreover, regardless of the number of conspiracies (if any) ultimately proven,

without common evidence regarding the defendants’ knowledge and intent, the core evidence with

respect to each defendant’s guilt and with respect to the establishment of an agreement between

any co-conspirators is entirely individualized.5 What results is a conglomerate proceeding



4
 As currently constituted, both trials will have to address issues that are not applicable to all defendants. In the
second trial alone, the jury will need to parse testimony regarding Singer’s alleged test-taking scheme, Singer’s
alleged athletic recruitment scheme, different universities’ participation in and awareness of each of these schemes,
and different levels of alleged awareness by the defendants (and in some instances their children) regarding the
nature of each of Singer’s schemes. With so many issues to digest, none of which are consistent across any two
defendants (other than perhaps married couples), there is a substantial risk of prejudicial spillover in either trial.
5
 For this reason, United States v. Prange, 922 F. Supp. 2d 127, 129 (D. Mass. 2013), is distinguishable. In Prange,
three defendants, each charged with participating in separate conspiracies with a fourth defendant, Prange, moved to
sever their trials under Rule 8(b), for misjoinder, and under Rule 14, for prejudicial joinder. Prange had allegedly
recruited each of these defendants to participate in an illegal kick-back program with a hedge fund manager who
was an undercover FBI agent. Id. at 128-129. This Court denied the motion because there would be common proof
probative of at least one defendant’s guilt in a joint trial. In particular, “proof of the purported agreement between
the undercover agent and Prange” would be “probative of Prange’s guilt in all three of the alleged conspiracies.” Id.
at 129. Here, in contrast, Singer, the only common participant across all of the defendants, is not on trial; the
government does not need to prove Singer’s guilt as it would if he were a named defendant. Accordingly, the
probative value of any common evidence in this case is substantially diminished compared to that in Prange.


                                                          11
        Case 1:19-cr-10080-NMG Document 1215 Filed 05/20/20 Page 12 of 16



collapsing multiple, distinct trials into one. In such circumstances, a jury would be hard-pressed to

keep straight the constant admonishments on the admissibility of certain evidence and its

corresponding assessments of guilt or innocence. This is precisely the type of prejudicial “mass

trial” the Supreme Court cautioned against in Kotteakos6 and for which limiting instructions are an

inadequate cure. See United States v. Baker, 98 F.3d 330, 335 (8th Cir. 1996) (reversing conviction

of one defendant for failure to sever trial from co-defendant, where co-defendant’s inculpatory

statement to the FBI and certain co-conspirator statements, admissible only against co-defendant,

were introduced at trial, because “the risk of substantial prejudice from the spillover effect of the

conspiracy evidence and the documents was too high to be cured by less drastic measures, such as

limiting instructions,” and it was unlikely that “the jury was able to compartmentalize the evidence

as it related to each defendant”); see also United States v. Jones, 16 F.3d 487, 493 (2d Cir. 1994)

(“The presumption that a jury will adhere to a limiting instruction evaporates where there is an

overwhelming probability that the jury will be unable to follow the court’s instructions and the

evidence is devastating to the defense.”).

                                                CONCLUSION

         The government cannot inoculate itself against subjecting criminal defendants to highly

prejudicial trials simply because it puts the word “conspiracy” in the Indictment. There is no

indication in the voluminous evidence produced by the government to date that the government

can prove that the defendants conspired together, either collectively or in smaller groups. Absent

such evidence, the two proposed trials in this case will consist of substantial amounts of evidence


6
  See Kotteakos, 328 U.S. at 773 (“We do not think that either Congress … or this Court … intended to authorize the
Government to string together, for common trial, eight or more separate and distinct crimes, conspiracies related in
kind though they might be, when the only nexus among them lies in the fact that one man participated in all….[I]f
the practice here followed were to stand, we see nothing to prevent its extension to a dozen, a score, or more
conspiracies and at the same time to scores of men involved, if at all, only separately in them. The dangers of
transference of guilt from one to another across the line separating conspiracies, subconsciously or otherwise, are so
great that no one really can say prejudice to substantial right has not taken place.”).

                                                         12
      Case 1:19-cr-10080-NMG Document 1215 Filed 05/20/20 Page 13 of 16



that are inadmissible against multiple defendants. Such evidence is highly prejudicial where it is

likely to lead the jury to superimpose the guilt of one defendant upon another. For these reasons,

the defendants respectfully request that their trials be severed from one another.



DATED: May 20, 2020                               Respectfully submitted,

                                                   /s/ Eóin P. Beirne
                                                   R. Robert Popeo (BBO # 403360)
                                                   Mark E. Robinson (BBO # 423080)
                                                   Eóin P. Beirne (BBO # 660885)
                                                   Cory S. Flashner (BBO # 629205)
                                                   MINTZ, LEVIN, COHN, FERRIS,
                                                   GLOVSKY AND POPEO, P.C.
                                                   One Financial Center
                                                   Boston, MA 02111
                                                   (617) 348-1605 (telephone)
                                                   (617) 542-2241 (fax)
                                                   rpopeo@mintz.com
                                                   mrobinson@mintz.com
                                                   ebeirne@mintz.com
                                                   csflashner@mintz.com

                                                   Counsel for Elisabeth Kimmel

 /s/ Brian T. Kelly                                /s/ David E. Meier
 Brian T. Kelly (BBO No. 549566)                   David E. Meier (BBO #341710)
 Joshua C. Sharp (BBO No. 681439)                  Todd & Weld LLP
 Lauren M. Maynard (BBO No. 698742)                One Federal Street, 27th Floor
 NIXON PEABODY LLP                                 Boston, MA 02110
 53 State Street                                   (617) 720-2626
 Boston, MA 02109                                  dmeier@toddweld.com
 617-345-1000
 bkelly@nixonpeabody.com                           /s/ Stephen H. Sutro
 jsharp@nixonpeabody.com                           Stephen H. Sutro, Esq.
 lmaynard@nixonpeabody.com                         Duane Morris, LLP
                                                   Spear Tower
 Robert Sheketoff (BBO No. 457340)                 One Market Plaza, Suite 2200
 One McKinley Square                               San Francisco, CA 94105-1127
 Boston, MA 02109                                  (415) 957-3008
 617-367-3449                                      SHSutro@duanemorris.com

 Counsel for Gamal Abdelaziz                       Counsel for Diane Blake and Todd Blake


                                                13
     Case 1:19-cr-10080-NMG Document 1215 Filed 05/20/20 Page 14 of 16




/s/ David S. Schumacher                /s/ Reuben Camper Cahn
David S. Schumacher (BBO #647917)      Reuben Camper Cahn (pro hac vice)
HOOPER, LUNDY & BOOKMAN, P.C.          Jennifer L. Keller (pro hac vice)
470 Atlantic Avenue, Suite 1201        Chase A. Scolnick (pro hac vice)
Boston, MA 02210                       KELLER/ANDERLE LLP
(617) 532-2700                         18300 Von Karman Avenue, Suite 930
(617) 345-3927 (fax)                   Irvine, CA 92612
dschumacher@health-law.com             Tel: (949) 476-8700
                                       rcahn@kelleranderle.com
Patric Hooper (pro hac vice)
HOOPER, LUNDY & BOOKMAN, P.C.          Counsel for I-Hsen “Joey” Chen
1875 Century Park East, Suite 1600
Los Angeles, California 90067-2517     /s/ Michael K. Loucks
(310) 551-8111                         Michael K. Loucks (BBO #305520)
(310) 551-8181 (fax)                   SKADDEN, ARPS, SLATE, MEAGHER &
phooper@health-law.com                 FLOM LLP
                                       500 Boylston Street
Jordan Kearney (pro hac vice)          Boston, MA 02116
HOOPER, LUNDY & BOOKMAN, P.C.          (617) 573-4800
575 Market Street, Suite 2300          michael.loucks@skadden.com
San Francisco, CA 94105
(415) 875-8500                         Jack P. DiCanio (pro hac vice)
(415) 875-8519 (fax)                   Allen J. Ruby (pro hac vice)
jkearney@health-law.com                SKADDEN, ARPS, SLATE, MEAGHER &
                                       FLOM LLP
Counsel for Amy and Gregory Colburn    525 University Avenue
                                       Palo Alto, CA 94301
/s/ Jack W. Pirozzolo                  (650) 470-4500
Jack W. Pirozzolo (BBO # 564879)       jack.dicanio@skadden.com
jpirozzolo@sidley.com                  allen.ruby@skadden.com
SIDLEY AUSTIN LLP
60 State Street, 36th Floor            Counsel for Defendant Marci Palatella
Boston, MA 02109
(617) 223-0304                         /s/ Martin G. Weinberg
                                       Martin G. Weinberg
John C. Hueston (pro hac vice)         Mass. Bar No. 519480
jhueston@hueston.com                   20 Park Plaza, Suite 1000
Marshall Camp (pro hac vice)           Boston, MA 02116
mcamp@hueston.com                      (617) 227-3700
HUESTON HENNIGAN LLP                   owlmgw@att.net
523 W. 6th Street, Suite 400
Los Angeles, CA 90014                  Matthew L. Schwartz (admitted pro hac vice)
(213) 788-4340                         BOIES SCHILLER FLEXNER LLP
                                       55 Hudson Yards
Counsel for William McGlashan, Jr.     New York, NY 10001


                                      14
    Case 1:19-cr-10080-NMG Document 1215 Filed 05/20/20 Page 15 of 16



                                     Tel.: (212) 446-2300
/s/ Tracy A. Miner                   Fax: (212) 446-2350
Tracy A. Miner (BBO No. 547137)      E-mail: mlschwartz@bsfllp.com
Megan A. Siddall (BBO No. 568979)
Miner Orkand Siddall LLP             Counsel for Robert Zangrillo
470 Atlantic Ave, 4th Floor
Boston, MA 02110                     /s/ Michael Kendall
Tel.: (617) 273-8377                 Michael Kendall (BBO # 544866)
Fax: (617) 273-8004                  Yakov Malkiel (BBO # 689137)
tminer@mosllp.com                    WHITE & CASE LLP
msiddall@mosllp.com                  75 State Street
                                     Boston, MA 02109-1814
Counsel for Homayoun Zadeh           Telephone: (617) 979-9310
                                     michael.kendall@whitecase.com
                                     yakov.malkiel@whitecase.com

                                     Andrew E. Tomback (pro hac vice)
                                     WHITE & CASE LLP
                                     1221 Avenue of the Americas
                                     New York, NY 10020
                                     Telephone: (212) 819-8428
                                     andrew.tomback@whitecase.com

                                     Counsel for John Wilson




                                    15
       Case 1:19-cr-10080-NMG Document 1215 Filed 05/20/20 Page 16 of 16




                                CERTIFICATE OF SERVICE
       I, Eóin P. Beirne, hereby certify that on May 20, 2020, this document, filed through the

CM/ECF system, will be sent electronically to all registered participants in this matter as identified

on the Notice of Electronic Filing (NEF).


                                               /s/ Eóin P. Beirne
                                               Eóin P. Beirne (BBO # 660885)




                                                  16
